914 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.JUVENILE MALE, Defendant-Appellant.
No. 90-5148.
United States Court of Appeals, Sixth Circuit.
Aug. 31, 1990.

1
Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and ROBERT LEON JORDAN, District Judge.


2
The judgment of the said district court is affirmed.


3
The dispositive per curiam opinion filed this date is being retained under seal by order of the court.